Case: 19-60385     Document: 00515665509         Page: 1     Date Filed: 12/08/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         December 8, 2020
                                  No. 19-60385                             Lyle W. Cayce
                                Summary Calendar                                Clerk



   Diana Marisol Rodriguez Varela,

                                                                      Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 693 641


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Diana Marisol Rodriguez Varela, a native and citizen of Honduras,
   petitions for review of the decision of the Board of Immigration Appeals
   (BIA) dismissing the appeal from the decision of the Immigration Judge (IJ)




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60385     Document: 00515665509           Page: 2    Date Filed: 12/08/2020




                                    No. 19-60385


   denying her applications for asylum, withholding of removal, and protection
   under the Convention Against Torture (CAT).
          We review the decision of the BIA and consider the IJ’s decision only
   to the extent it influenced the BIA. Shaikh v. Holder, 588 F.3d 861, 863 (5th
   Cir. 2009). Questions of law are reviewed de novo, and findings of fact are
   reviewed for substantial evidence. Id.
          Varela challenges the BIA’s denial of her request for asylum and
   withholding of removal based on her membership in the particular social
   group of females unable to escape violent domestic relationships.         To
   establish membership in a particular social group, a petitioner must
   demonstrate that she is a member “of a group of persons that share a
   common immutable characteristic that they either cannot change or should
   not be required to change because it is fundamental to their individual
   identities or consciences.” Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th
   Cir. 2012) (internal quotation marks and citations omitted). We find no error
   in the BIA’s conclusion that Varela’s proposed particular social group does
   not meet these requirements. Because Varela did not establish eligibility for
   asylum, she necessarily has not established eligibility for withholding of
   removal. See Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006).
          In addition, Varela does not challenge the BIA’s conclusion that she
   failed to appeal the finding that she was ineligible for CAT protection.
   Accordingly, she has abandoned any argument related to this issue. See
   Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
          Varela’s petition for review is DENIED.




                                         2